         Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 1 of 7


                                                                                     u.   fo,lki~J;?RT
                                                                                 EASTERN DISTRICT ARKANIAI
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS                               DEC O6 2019
                                     CENTRAL DIVISION
                                                                            JAMES W. McCORMACK, CLERK
                                                                            By·•    ~
STACY TIPTON                                                                                  DEPCLERK


      Plaintiff,

V.                                                 CASENO.: 4:19-cv-      877-BRW
CONN APPLIANCES, INC.,

                                                      This case assigned to District Judge    k-{/sa(k
____________
  Defendant.
             _,/                                      and to Magistrate Judge   ..,,.J)e~er
                                                                                        . . . . e_.______
                                           COMPLAINT

       COMES NOW Plaintiff Stacy Tipton (hereinafter "Plaintiff''), by and through the

undersigned counsel, and sues Defendant CONN APPLIANCES, INC. (hereinafter "Defendant"),

and in support thereof respectfully alleges violations of the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq. ("TCPA").

                                         INTRODUCTION

        1.         The TCPA was enacted to prevent companies like Defendant from invading

American citizen's privacy and to prevent abusive "robo-calls."

        2.         "The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls." Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

        3.         "Senator Hollings, the TCPA's sponsor, described these calls as 'the *1256

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner at

night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone

out of the wall." 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give

telephone subscribers another option: telling the autodialers to simply stop calling." Osorio v.

State Farm Bank, F.S.B., 746 F. 3d 1242 (11 th Cir. 2014).
         Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 2 of 7



        4.     According to the Federal Communications Commission (FCC), "Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year - around 60 percent of all the complaints ... Some private analyses estimate that U.S.

consumers     received    approximately     2.4    billion   robocalls    per   month      in   2016."

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                                 JURISDICTION AND VENUE

         5.    Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

         6.    Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(l)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (1 }'h Cir. 2014).

        7.     The alleged violations described herein occurred in Pulaski County. Accordingly,

venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the judicial district in

which a substantial part of the events or omissions giving rise to this action occurred.

                                   FACTUAL ALLEGATIONS

        8.     Plaintiff is a natural person, and citizen of the State of Arkansas, residing in

Pulaski County, Arkansas.

       9.      Plaintiff is the "called party." See Breslow v. Wells Fargo Bank, NA., 755 F. 3d

1265 (1 }'h Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (1 }'h Cir. 2014).




                                                  2
         Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 3 of 7



       10.     Defendant is a corporation which was formed in Texas with its principal place of

business located at 2445 Technology Forest Blvd., suite 800, The Woodlands, Texas, 77381 and

which conducts business in the State of Arkansas through its registered agent, C T Corporation

System, located at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas, 7220 I.

       11.     Defendant called Plaintiff approximately two-hundred fifty (250) times in an

attempt to collect a debt from someone else.

       12.     Some or all of the calls Defendant made to Plaintiffs cellular telephone number

were made using an "automatic telephone dialing system" which has the capacity to store or

produce telephone numbers to be called, using a random or sequential number generator

(including but not limited to a predictive dialer) or an artificial or prerecorded voice; and to dial

such numbers as specified by 47 U.S.C § 227(a)(l) (hereinafter "autodialer calls"). Plaintiff will

testify that she knew it was an autodialer because of the vast number of calls she received and

because she heard a pause when she answered her telephone before a voice came on the from

Defendant.

        13.    Plaintiff was also the recipient of pre-recorded messages from Defendant, wherein

the Defendant would call the Plaintiff and when Plaintiff would answer the telephone a pre-

recorded message would begin playing.

        14.    Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically.

        15.    Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (501) ***-8579, and was the called party and recipient of Defendant's calls.

        16.    Defendant placed an exorbitant amount of automated calls to Plaintiffs cellular

telephone (501) ***-8579 in an attempt to reach an extended family member.


                                                  3
          Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 4 of 7



         17.      Plaintiff does not currently have any account or business dealings with Defendant.

         18.      On several occasions over the last three (3) years, Plaintiff instructed Defendant's

agent(s) to stop calling her cellular telephone.

         19.      Plaintiff received calls from the Defendant for over a week at the end of 2016 and

just let it go.

         20.      Late in 2016, Plaintiff became frustrated with the calls and told Defendant's

agent/representative "y'all have to stop calling me."

         21.      For the next year Plaintiff continued to answer calls from the Defendant and

Plaintiff continued to demand that Defendant cease calling her.

         22.      Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as they did to Plaintiffs cellular telephone in

this case.

         23.      Defendant's corporate policy is structured so as to continue to call individuals like

Plaintiff, despite these individuals explaining to Defendant they do not wish to be called.

         24.      Defendant has other lawsuits pending against them alleging similar violations as

stated in this Complaint.

         25.      Defendant has numerous complaints against it across the country asserting that its

automatic telephone dialing system continues to call despite being requested to stop.

         26.      Defendant has had numerous complaints against it from consumers across the

country asking to not be called, however Defendant continues to call these individuals.

         27.      Not one of Defendant's telephone calls placed to Plaintiff were for "emergency

purposes" as specified in 47 U.S.C. § 227(b)(l)(A).

         28.      Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.


                                                    4
         Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 5 of 7



       29.     From each and every call placed without express consent by Defendant to

Plaintiffs cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon her right of seclusion.

       30.     From each and every call without express consent placed by Defendant to

Plaintiffs cellular telephone, Plaintiff suffered the injury of the occupation of her cellular

telephone line and cellular telephone by unwelcome calls, making the telephone unavailable for

legitimate callers or outgoing calls while the telephone was ringing from Defendant call.

       31.     From each and every call placed without express consent by Defendant to

Plaintiffs cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of her time.

For calls she answered, the time she spent on the call was unnecessary as she repeatedly asked

for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the

telephone and deal with missed call notifications and call logs that reflect the unwanted calls.

This also impaired the usefulness of these features of Plaintiffs cellular telephone, which are

designed to inform the user of important missed communications.

       32.     Each and every call placed without express consent by Defendant to Plaintiffs

cellular telephone was an injury in the form of a nuisance and annoyance to the Plaintiff. For

calls that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even

for unanswered calls, Plaintiff had to waste time to unlock the telephone and deal with missed

call notifications and call logs that reflected the unwanted calls. This also impaired the

usefulness of these features of Plaintiffs cellular telephone, which are designed to inform the

user of important missed communications.




                                                  5
         Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 6 of 7



        33.     Each and every call placed without express consent by Defendant to Plaintiffs

cellular telephone resulted in the injury of unnecessary expenditure of Plaintiffs cellular

telephone's battery power.

        34.     Each and every call placed without express consent by Defendant to Plaintiffs

cellular telephone where a voice message was left which occupied space in Plaintiffs telephone

or network.

        35.     Each and every call placed without express consent by Defendant to Plaintiffs

cellular telephone resulted in the injury of a trespass to Plaintiffs chattel, namely her cellular

telephone and her cellular telephone services.

        36.     As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affect in a personal and individualized way by frustration and aggravation.

                                            COUNTI
                                     (Violation of the TCPA)

        37.     Plaintiff fully incorporates and re-alleges paragraphs one (I) through thirty-six

(36) as if fully set forth herein.

        38.     Defendant willfully violated the TCPA with respect to Plaintiff, specifically for

each of the auto-dialer calls made to Plaintiffs cellular telephone after Plaintiff notified

Defendant that Plaintiff wished for the calls to stop

        39.     Defendant repeatedly placed non-emergency telephone calls to Plaintiffs cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiffs prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1 )(A)(iii).




                                                  6
        Case 4:19-cv-00877-BRW Document 1 Filed 12/06/19 Page 7 of 7



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against CONN APPLIANCES, INC., for statutory damages, actual damages, treble

damages, enjoinder from further violations of these parts and any other such relief the court may

deem just and proper.

                                                      Respectfully submitted,

                                                      Sanford Law Firm, PLLC
                                                      One Financial Center
                                                      650 S. Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      T: (501) 221-0088
                                                      F: (888) 787- 40

                                            By:


                                                      josh@sanfordlawfirm.com




                                                  7
